IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Three Rivers Transportation,    :
                  Petitioner    :
                                :
      v.                        : Nos. 822 C.D. 2019 and 823 C.D. 2019
                                : SUBMITTED: May 15, 2020
Unemployment Compensation Board :
of Review,                      :
               Respondent       :

BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                                   FILED: July 10, 2020

       In these consolidated appeals, Three Rivers Transportation (Three Rivers)
petitions for review of two June 14, 2019 Orders of the Unemployment
Compensation Board of Review (Board) affirming a Referee’s decisions finding
Jackeline I. Santiago (Claimant) not ineligible for unemployment compensation
(UC) benefits.      In Appeal Number 822 C.D. 2019, the Board concluded that
Claimant was not self-employed as an independent contractor under Section 402(h)
of the Unemployment Compensation Law (Law).1 In Appeal Number 823 C.D.

       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(h). Section 402(h) of the Law provides that an employee “shall be ineligible for compensation
for any week . . . [i]n which [she] is engaged in self-employment.” 43 P.S. § 802(h). The Law
does not define “self-employment.” However, Section 4(l)(2)(B) of the Law defines
“employment” as follows:

       Services performed by an individual for wages shall be deemed to be employment
       subject to [the Law], unless and until it is shown to the satisfaction of the
       [D]epartment [of Labor and Industry (Department)] that – (a) such individual has
       been and will continue to be free from control or direction over the performance of
       such services both under his contract of service and in fact; and (b) as to such
2019, the Board concluded that Claimant was not discharged from work for willful
misconduct under Section 402(e) of the Law.2 For the reasons that follow, we affirm
both Orders.

                                           Background
         From February 5, 2014 through October 11, 2018, Claimant was employed as
a full-time stock room supervisor for Clean Rental Services, Inc. (Clean Rental).
Record (R.) Item No. 1; Notes of Testimony (N.T.), 4/11/19, at 20-21, 27. Following
her separation from employment with Clean Rental, Claimant filed an application
for UC benefits effective October 14, 2018, establishing a weekly benefit amount of
$398 and a partial benefit credit of $120. Finding of Fact (F.F.) No. 1.3
         Shortly after filing her initial UC claim, on October 15, 2018, Claimant
entered into an Independent Contractor Agreement with Three Rivers. F.F. No. 2.
Three Rivers contracts with various health care providers to provide transportation
services to clients who need transportation to and from medical appointments. F.F.
No. 3.
         Claimant provided her work availability to Three Rivers, and Three Rivers
assigned Claimant trips via email based on her availability. F.F. No. 4. Claimant


         services such individual is customarily engaged in an independently established
         trade, occupation, profession or business.

43 P.S. § 753(l)(2)(B) (emphasis added).

         2
         Section 402(e) of the Law states that an employee shall be ineligible for UC benefits for
any week “[i]n which [her] unemployment is due to [her] discharge or temporary suspension from
work for willful misconduct connected with [her] work.” 43 P.S. § 802(e).

         3
         The record shows that Claimant was initially denied UC benefits for her claim relating to
her separation from Clean Rental, but a Referee reversed that decision and Claimant began
collecting UC benefits. See R. Item No. 1.; N.T., 4/11/19, at 20. That ruling is not at issue in this
appeal.


                                                 2
used her own vehicle and personal cell phone to perform transportation services for
Three Rivers. F.F. No. 5. Claimant was free to accept or decline trips with no
repercussions. F.F. No. 6. Claimant was required to have basic first aid and CPR
training and was not permitted to subcontract her work to others. F.F. No. 7.
       Three Rivers paid Claimant a flat rate of $30 for each round trip. F.F. No. 8;
N.T., 4/11/19, at 17. The $30 flat rate included $20 for contract labor and $10 for
car rental, to pay Claimant for the use of her vehicle. Bd.’s F.F. No. 8. Three Rivers
also reimbursed Claimant for fuel, tolls, and parking and paid Claimant a $5 no-
show fee if a client failed to show up for a scheduled trip. F.F. No. 9. Three Rivers
did not withhold federal, state, or local taxes from Claimant’s compensation and
gave her a Form 1099 to report non-employee compensation. F.F. No. 10. Three
Rivers did not provide Claimant with any benefits such as health care or a pension.
F.F. No. 11.
       When filing her biweekly claims for UC benefits, Claimant reported her work
and the compensation she received from Three Rivers. F.F. No. 12; see R. Item No.
1. Claimant continued to look and apply for a different job while she performed
services for Three Rivers. Bd.’s Order, 6/14/19, at 1.4
       On January 31, 2019, Claimant called Three Rivers’ Office Manager and
informed her that she was taking the day off because she had already had an accident
and the roads were too slippery to be out driving. Bd.’s F.F. No. 13. Three Rivers
did not offer Claimant any driving assignments after that date. F.F. No. 14. The UC
claim records show that Claimant contacted the Department on February 15, 2019



       4
         Although the Board adopted the Referee’s findings of fact in their entirety, Bd.’s Order,
6/14/19, at 1, the Board made this additional finding of fact specifically relating to the Section
402(h) claim.


                                                3
and reported that she had been discharged by Three Rivers “due to no longer having
transportation.” R. Item No. 1.
      On March 7, 2019, the local UC Service Center issued two Notices of
Determination. The first Notice of Determination related to Claimant’s separation
from employment with Three Rivers and applied to claim week ending February 2,
2019. R. Item No. 4. In that Notice, the Service Center found that Three Rivers
discharged Claimant for absenteeism. Id. However, because it found that Claimant
was not previously warned about her attendance, the Service Center determined that
she was not discharged for willful misconduct and, thus, she was not ineligible for
UC benefits under Section 402(e) of the Law. Id.
      The second Notice of Determination related to Claimant’s separation from
employment with Clean Rental and applied to waiting week ending October 20,
2018 and claim weeks ending October 27, 2018 through February 23, 2019. Id.
Although Three Rivers is identified as Claimant’s employer on this Notice, the
Notice bears an “Application for Benefits” date of October 14, 2018, which is the
date Claimant initially filed for UC benefits after her separation from Clean Rental.
Id.; see R. Item No. 1.
      In the second Notice of Determination, the Service Center found that although
Three Rivers considered Claimant to be an independent contractor, Claimant was
not free from Three Rivers’ direction or control in the performance of her job. Id.
Because it found that Claimant was not self-employed, the Service Center
determined that she was eligible for UC benefits under Section 402(h) of the Law.
Id.




                                         4
      Three Rivers appealed from both Notices of Determination to the Referee,
who held a telephone hearing on April 11, 2019.5 Three Rivers presented the
testimony of its General Manager, Dawn Lilly, and Claimant testified on her own
behalf. At the outset of the hearing, the Referee stated that the following issues
would be addressed at the hearing: (1) whether Claimant was discharged from work
for willful misconduct under Section 402(e) of the Law; and (2) whether Claimant
was engaged in disqualifying self-employment under Section 402(h) of the Law.
N.T., 4/11/19, at 7.
      Following the hearing, the Referee entered two Orders affirming the Service
Center’s Notices of Determination. With regard to the Section 402(e) claim, the
Referee concluded:

      [C]laimant provided credible test[imony] to demonstrate that [Three
      Rivers] stopped sending her assignments after [Claimant] called off on
      January 31, 2019 due to weather conditions. [Three Rivers] argues that
      [C]laimant was not discharged and that work [wa]s available. There is
      no evidence of record to demonstrate willful misconduct on the part of
      [C]laimant and [C]laimant’s request for UC benefits cannot be denied
      under Section 402(e) of the Law.

Ref.’s Order, 4/19/19, at 3 (emphasis added). With regard to the Section 402(h)
claim, the Referee concluded:

      [C]laimant was free from direction and control over the performance of
      her services for [Three Rivers]. There is no competent evidence of
      record, however, to show that [C]laimant was customarily engaged in
      an independently established trade, occupation, profession or business.
      There is no evidence of record to demonstrate that [C]laimant
      performed similar services outside of her role as independent
      contractor with [Three Rivers]. [C]laimant was not at risk for a

      5
         The Referee conducted the hearing by telephone because the Referee and Employer’s
witness were located in Pittsburgh and Claimant resided in Philadelphia.


                                            5
      business loss. [C]laimant received compensation based on payments
      from [Three Rivers] for contract labor and rental of her vehicle and
      reimbursed for expenses including fuel, tolls, and parking and paid a $5
      no-show fee if a client did not show for a scheduled transportation. As
      [C]laimant was not customarily engaged in an independently
      established trade, occupation, profession or business, [C]laimant’s
      request for UC benefits cannot be denied in accordance with Section
      402(h) of the Law.

Ref.’s Order, 4/19/19, at 3 (emphasis added).
      Three Rivers appealed to the Board, which affirmed the Referee’s decisions.
The Board expressly adopted and incorporated the Referee’s findings of fact and
conclusions of law with regard to the Section 402(e) claim. With regard to the
Section 402(h) claim, the Board adopted and incorporated the Referee’s findings of
fact and conclusions of law and added the following additional finding of fact:
“[C]laimant continued to look and apply for a different job while performing
services for [Three Rivers].” Bd.’s Order, 6/14/19, at 1. On the issue of self-
employment, the Board further concluded:

      [T]he Board supplements the Referee[’s] analysis by pointing out that
      this case is substantially similar to the Commonwealth Court’s recent
      decision in Lowman v. Unemployment Comp[ensation] B[oard] of
      Review, 178 A.3d 896, 901 (Pa. Cmwlth.) [(en banc)], appeal granted,
      199 A.3d 862 (Pa. 2018). [In Lowman], the [Commonwealth C]ourt
      held that a claimant who accepted driving assignments from Uber
      [Technologies, Inc. (Uber)], following his loss of employment [in the
      behavioral health field], was not disqualified under Section 402(h) of
      the Law, absent evidence that the claimant took a positive step to
      embark on an independent trade or business. The claimant’s
      acceptance of assignments from Uber did not reflect such a positive
      step. Although the Lowman case is presently on appeal, it remains good
      law, which must be followed by the Board, unless it is reversed by the
      Pennsylvania Supreme Court.




                                         6
Id. (emphasis added). Employer now petitions for review of both Orders.6
                                           Analysis
                1. Section 402(h) Claim (Appeal No. 822 C.D. 2019)
       Three Rivers argues that the Board erred in concluding that Claimant was not
disqualified from receiving UC benefits under Section 402(h) of the Law.
Specifically, Three Rivers contends that Claimant was self-employed as an
independent contractor and that the Board misapplied Lowman in reaching its
decision. We disagree.
       It is well settled that “an individual receiving wages for his services is
presumed to be an employee, and the employer bears a heavy burden to overcome
that presumption.” Jia v. Unemployment Comp. Bd. of Review, 55 A.3d 545, 548
(Pa. Cmwlth. 2012). To overcome the statutory presumption of employment, the
employer must show that the claimant’s work was performed for others, not just for
the employer, as part of an independent trade, occupation, or business. Id. at 549.
       We agree with the Board that this case is substantially similar to our Court’s
recent decision in Lowman. In Lowman, after his separation from employment as a
behavioral health specialist, the claimant began receiving UC benefits. 178 A.3d at
898.    Thereafter, he signed a contract with a subsidiary of Uber to provide
transportation services to customers who requested rides through Uber’s mobile
phone application. Id. The Board found that, pursuant to the contract, the claimant
“used his own mobile phone and vehicle[,] paid for the vehicle maintenance and
fuel[,] was required to carry insurance, a driver license, and vehicle registration[,]


       6
          Our scope of review is limited to determining whether the necessary factual findings are
supported by substantial evidence, whether an error of law was committed, or whether
constitutional rights were violated. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §
704.


                                                7
and set his own hours” and the “[c]laimant was able to accept or refuse assignments
from Uber and [was] allowed to drive for others.” Id. at 899. The Board also found
that the claimant worked for Uber most days each week, earning approximately $350
per week. Id.
       To determine whether the claimant was an employee or independent
contractor, the Board applied the following two-prong test set forth in Section
4(l)(2)(B) of the Law: (1) whether the claimant was free from control or direction
in the performance of his service; and (2) whether the claimant was customarily
engaged in an independently established trade, occupation or business. Lowman,
178 A.3d at 899. The Board concluded, based on the above factual findings, that the
claimant’s work for Uber satisfied both prongs. Id. Thus, the Board denied UC
benefits under Section 402(h) of the Law because, after reviewing the entire record,
it concluded that the claimant was “self-employed and not just trying to earn some
extra money on the side.” Id.
       On appeal, an en banc panel of this Court reversed the Board’s decision. We
held that where a claimant is already receiving UC benefits based on a separation
from employment with a different employer, “the question . . . is whether [the
c]laimant took a positive step to embark on an independent trade or business,
thereby disqualifying himself for benefits.” Id. at 902 (emphasis added). In such a
situation, we rejected the use of Section 4(l)(2)(B)’s two-prong analysis, instead
adopting the “positive step” analysis applied in Buchanan v. Unemployment
Compensation Board of Review, 581 A.2d 1005 (Pa. Cmwlth. 1990), and Teets v.
Unemployment Compensation Board of Review, 615 A.2d 987 (Pa. Cmwlth. 1992).7

       7
         In Buchanan, the claimant began receiving UC benefits after losing his full-time job as
an assistant finance manager at a car dealership. 581 A.2d at 1006. Subsequently, the claimant



                                               8
       We determined that the issue in Lowman was “the same [as the issue] before
th[is] Court in Buchanan and Teets, which is whether [the c]laimant, by driving for
Uber after losing his position in the behavioral health field, lost his eligibility for
[UC] benefits by becoming self-employed.” Lowman, 178 A.3d at 902 (emphasis
added).     We noted that the Board’s findings, “which focused solely on [the
c]laimant’s relationship with Uber, d[id] not reflect ‘a positive step’ toward [the]
establishment of an independent business.” Id. at 903. There was no evidence that
the claimant “took any steps to hold himself out as a commercial driver or prepare
for a commercial driving business.” Id. at 899. We further explained:

       [The] Department presented no evidence to show the “level of time and
       effort” [that the c]laimant put into his alleged “business.” [The
       c]laimant did not have business cards or advertise his driving services
       independent of Uber. Simply, his actions did not reflect “an
       entrepreneurial spirit” or “intentions of starting a new business [or]
       trade.”




“bought spools of gold chain to make necklaces and bracelets for sale at a weekly flea market,”
“invested $2,038.00 in tools and supplies,” and spent “$16.00 as rent for his booth.” Id. at 1007.
However, even though the claimant had engaged in these activities, he did not incorporate,
advertise his business, or obtain insurance. This Court held that “the act of setting up a booth at a
weekly flea market” in order to sell homemade jewelry did not constitute “customary engagement
in an independently established trade, occupation, profession or business under Section 4(l)(2)(B)
of the Law.” Id. at 1009.

        In Teets, after the claimant was laid off from her position as an airline account executive,
she signed a distributor agreement with a skincare company, invested $250.00 in a sales kit, and
made efforts to enlist others in the company’s sales program. 615 A.2d at 988. Relying on
Buchanan, this Court reversed the Board’s denial of UC benefits, holding that the claimant’s
limited activities were simply a “sideline activity” and did not amount to disqualifying self-
employment under Section 402(h) of the Law. Id. at 990. In doing so, we stated that “the fact that
an activity which may generate a limited amount of income is not undertaken while a claimant is
still employed does not automatically make it ‘self-employment.’” Id. at 989.



                                                 9
Id. (internal citations omitted). Therefore, we held that because the Department “did
not demonstrate that [the c]laimant intended to enter into an independent business
venture by becoming an Uber driver[,] . . . he remain[ed] eligible for [UC] benefits
as a matter of law.” Id. at 898.8
      Applying Lowman’s reasoning to the facts of this case, we conclude that
Claimant did not engage in disqualifying self-employment under Section 402(h) of
the Law. Here, as in Lowman, Claimant’s prior full-time job with Clean Rental was
unrelated to the work she subsequently performed for Three Rivers. Claimant had
already filed a UC claim based on her separation from employment with Clean
Rental when she entered the contract with Three Rivers, and she began collecting
UC benefits shortly thereafter. See R. Item No. 1.; N.T., 4/11/19, at 20.
      Moreover, there was no evidence that Claimant provided transportation
services for any other entity, advertised her driving services independent of Three
Rivers, or created her own business cards advertising her services. In fact, on the
Claimant Questionnaire submitted to the Department, Claimant answered “No” to
the questions “Do you advertise?” and “Do you have business calling cards?” R.
Item No. 3. While Claimant testified that she typically drove for Three Rivers 25 to
30 hours per week, N.T., 4/11/19, at 25, there was no evidence establishing the “level
of time and effort” Claimant put into any alleged transportation business outside of
her driving assignments for Three Rivers. Claimant also continued to look and apply
for a job in an unrelated field while performing transportation services for Three
Rivers. Bd.’s Order, 6/14/19, at 1; N.T., 4/11/19, at 27. As this Court recognized in
Lowman, “[c]laimants who are receiving [UC] benefits after separating from
employment often engage in temporary assignments to supplement their income or

      8
        The Pennsylvania Supreme Court granted allowance of appeal in Lowman on December
26, 2018, but, as of the date of this Opinion, has not yet issued a decision.


                                          10
to assist them in finding a full-time employer. These assignments do not render a
claimant ineligible for [UC] benefits.” 178 A.3d at 901 (emphasis added).
      In its appellate brief, Three Rivers contends that Claimant was self-employed
as an independent contractor because she signed an Independent Contractor
Agreement and, under that Agreement, she had the right to perform transportation
services for others and to control the hours and days she worked. However, simply
because Claimant’s contract with Three Rivers provided that she could provide
transportation services for others is not dispositive of the self-employment issue. See
Quality Care Options v. Unemployment Comp. Bd. of Review, 57 A.3d 655, 661 (Pa.
Cmwlth. 2012) (recognizing that while it is an important factor, “the existence of
[an] ‘Independent Contractor Agreement’ is not, by itself, dispositive”). This Court
rejected a similar assertion by the employer in Jia, stating:

      [T]he record here lacks any evidence that [the c]laimant customarily
      engaged in an independent business or performed programming
      services for any other business. . . . the c]laimant’s testimony is clear
      that he was not so engaged, and there is no contrary evidence. The
      single act of signing the consulting contract here does not suffice. The
      contract language providing that [the c]laimant could work for others
      does not establish that he engaged in an independent business, and did
      work for others.
55 A.3d at 549 (emphasis added).
      Furthermore, as explained above, because Claimant was already receiving UC
benefits due to her separation from Clean Rental, the focus of our inquiry here is not
Claimant’s relationship with Three Rivers, but whether Claimant took any positive
steps toward establishing her own transportation business. See Lowman, 178 A.3d
at 902-03. The Board found, based on the evidence of record, that she did not. Bd.’s




                                          11
Order, 6/14/19, at 1.9 Therefore, we conclude that Claimant did not engage in
disqualifying self-employment under Section 402(h) of the Law.
                2. Section 402(e) Claim (Appeal No. 823 C.D. 2019)
       Next, Three Rivers asserts that the Board erred in reviewing Claimant’s
eligibility under Section 402(e) of the Law, arguing instead that it should have
reviewed her eligibility under Section 402(b) of the Law.10 Three Rivers contends
that Claimant was not discharged as she had claimed, but voluntarily quit without
cause of a necessitous and compelling nature. We disagree.
       “Whether a claimant’s separation from employment was voluntary or a
discharge[] is a question of law for this Court to determine by examining the totality
of the facts surrounding the termination.” Key v. Unemployment Comp. Bd. of
Review, 687 A.2d 409, 412 (Pa. Cmwlth. 1996). “However, it is [the] claimant’s
burden to prove that [her] separation from employment was a discharge.” Id. This
Court has explained:

       A claimant seeking [UC] benefits bears the burden of establishing
       either that (1) [her] separation from employment was involuntary or (2)
       [her] separation was voluntary but [s]he had cause of a necessitous or
       compelling nature that led [her] to discontinue the relationship.



       9
         We further note that, as in Lowman, there is no evidence here that Claimant could legally
transport passengers for compensation outside of her contract with Three Rivers. As Judge
McCullough aptly observed in her Concurring and Dissenting Opinion in Lowman, “It has for a
long time been illegal—and continues to be illegal—to transport passengers for compensation in
Pennsylvania without a taxicab or limousine license. There is no evidence that [the c]laimant has
either one of these licenses . . . .” Lowman, 178 A.3d at 905 (McCullough, J., concurring and
dissenting) (internal citation omitted).

       10
          Section 402(b) of the Law provides that an employee shall be ineligible for UC benefits
for any week “[i]n which [her] unemployment is due to voluntarily leaving work without cause of
a necessitous and compelling nature.” 43 P.S. § 802(b).


                                               12
Watkins v. Unemployment Comp. Bd. of Review, 65 A.3d 999, 1004 (Pa. Cmwlth.
2013) (citations omitted). “[A] finding of voluntary termination is essentially
precluded unless the claimant had a conscious intention to leave [her] employment.”
Id.
       Here, the evidence showed that throughout Claimant’s period of employment,
Three Rivers sent Claimant driving assignments via email or text message based on
her availability. F.F. No. 4; N.T., 4/11/19, at 24. Claimant testified that her
availability was usually 8:30 a.m. to 3:00 p.m. every day of the week. Id. Before
January 31, 2019, Claimant worked for Three Rivers between 25 and 30 hours per
week, N.T., 4/11/19, at 25, and Three Rivers offered Claimant between 9 and 13
driving assignments each week, see id., Ex. ER-3. After completing her driving
assignments the day before and being involved in a car accident, Claimant called
Three Rivers on the morning of January 31, 2019 and informed the Office Manager
that she was taking the day off because she had already had an accident and the roads
were too slippery to be out driving. F.F. No. 13.11 Claimant credibly testified that
after that date, Three Rivers did not offer her any more driving assignments. F.F.
No. 14; Ref.’s Order, 4/19/19, at 3.
       At the hearing, Ms. Lilly testified that sometime in February, she called
Claimant to ask if she wanted more trips, and Claimant replied that she did not
because she had just registered for school. N.T., 4/11/19, at 15-16. However, Ms.
Lilly admitted that this conversation took place after she had received the Employer
Questionnaire from the Department inquiring about Claimant’s separation from
employment. Id. at 16; see R. Item No. 2 (the cover letter accompanying the

       11
          On her Claimant Questionnaire filed with the Department, Claimant stated that she called
off work on January 31, 2019 because she “had bald tires on [her] vehicle[] and felt it was unsafe
to drive due to the icy conditions.” R. Item No. 3.


                                               13
Employer Questionnaire states that it was mailed to Employer on February 15,
2019). Moreover, Claimant testified that “two weeks after I didn’t receive [any]
more text messages from Three Rivers, I started searching online [for] a school.” Id.
at 27.
         Based on Claimant’s testimony, which the Board expressly credited, the
Board found that Three Rivers stopped offering Claimant work after January 31,
2019, thereby rendering her separation involuntary. F.F. Nos. 13, 14; Bd.’s Order,
6/14/19, at 1. The Board also specifically rejected Three Rivers’ contention that
Claimant voluntarily quit and was not discharged. Ref.’s Order, 4/19/19, at 3; Bd.’s
Order, 6/14/19, at 1. Finally, the Board found that Three Rivers put forth no
evidence establishing that Claimant committed disqualifying willful misconduct.
Ref.’s Order, 4/19/19, at 3; Bd.’s Order, 6/14/19, at 1. Therefore, we conclude that
the Board properly determined that Claimant was eligible for UC benefits under
Section 402(e) of the Law.
                                     Conclusion
         Accordingly, we affirm the Board’s Orders.

                                       __________________________________
                                       ELLEN CEISLER, Judge




                                         14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Three Rivers Transportation,    :
                  Petitioner    :
                                :
      v.                        : Nos. 822 C.D. 2019 and 823 C.D. 2019
                                :
Unemployment Compensation Board :
of Review,                      :
               Respondent       :


                                  ORDER


      AND NOW, this 10th day of July, 2020, the Orders of the Unemployment
Compensation Board of Review, dated June 14, 2019, in these consolidated appeals
are hereby AFFIRMED.

                                    __________________________________
                                    ELLEN CEISLER, Judge
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Three Rivers Transportation,              :
                  Petitioner              :
                                          :    Nos. 822 & 823 C.D. 2019
             v.                           :
                                          :    Submitted: May 15, 2020
Unemployment Compensation                 :
Board of Review,                          :
                 Respondent               :


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE ELLEN CEISLER, Judge



OPINION NOT REPORTED

CONCURRING OPINION
BY JUDGE McCULLOUGH                                          FILED: July 10, 2020


             I concur in the result reached by the Majority because faithful
application of the “positive steps” test adopted by this Court in Lowman v.
Unemployment Compensation Board of Review, 178 A.3d 896 (Pa. Cmwlth. 2018)
(en banc), appeal granted, 199 A.3d 862 (Pa. 2018), to the facts of this case, compels
such a result. However, I write separately to state that I continue to maintain the
position expressed in my concurring and dissenting opinion in Lowman, which
advocated against a “positive steps” test in favor of the traditional test for
determining “self-employment,” as set forth by our Supreme Court in Danielle
Viktor, Ltd. v. Department of Labor and Industry, Bureau of Employer Tax
Operations, 892 A.2d 781 (Pa. 2006).           See Lowman, 178 A.3d at 903-10
(McCullough, J., concurring and dissenting).
Hence, I respectfully concur in the result.


                              ________________________________
                              PATRICIA A. McCULLOUGH, Judge




                          PAM-2